EXHIBIT Sun Healthcare Group, Inc. Reports Third-quarter Earnings and Normalized EPS of $0.25 Contact: Investor Inquiries (505) 468-2341 Media Inquiries (505) 468-4582 Irvine, Calif. (Oct. 27, 2009)—Sun Healthcare Group, Inc. (NASDAQ GS: SUNH) today announced its operating results for the third quarter ended Sept. 30, 2009. Third-quarter Results: On a normalized basis, comparing the quarter ended Sept. 30, 2009, to the same period in 2008 (unless otherwise stated): · consolidated revenues rose 3.3 percent to $470.9 million; o rates continued to drive revenue growth; § acuity strategy contributed to rate growth; · consolidated EBITDAR increased 5.3 percent to $60.4 million; o EBITDAR margin improved 20 basis points to 12.8 percent; · consolidated EBITDA increased 8.3 percent to $42.2 million; o EBITDA margin improved 50 basis points to 9.0 percent; · diluted earnings per share from continuing operations reported at $0.25, up 19 percent; · operating cash flows up 36 percent to $39.8 million; · the sole normalizing item in the third quarter was a non-recurring pretax expense of $0.9 million for restructuring costs, which consisted principally of employee severance costs; o infrastructure restructuring should reduce overhead by approximately $10.0 million on an annualized basis; and · results included $1.0 million of non-recurring project costs associated with the implementation of the new clinical/billing platform and labor management system. Commenting on the Company’s third-quarter results, Richard K. Matros, Sun’s chairman and chief executive officer, remarked, “It appears that we have weathered the worst of the economic downturn relative to overall occupancy and mix. On a sequential basis, our occupancy improved 20 basis points.Although occupancy was down 80 basis points compared to third quarter of 2008, it is an improvement over the decrease of 130 basis points that we experienced in the second quarter. Our skilled mix was down 20 basis points compared to third quarter of 2008, as compared to the second quarter’s year-over-year decline of 100 basis points. As a percent of revenue, skilled mix increased 90 basis points over the third quarter of 2008. September’s occupancy edged up to 88.2 percent and has held in October. The Company’s operating cash flows for the quarter were strong and our cost controls continue to be solid.” Segment Updates The year-over-year revenue growth in Sun’s inpatient services business (SunBridge) for the quarter of $16.9 million or 4.2 percent was principally driven by skilled rate growth and census expansion in the hospice business (SolAmor).
